  Case 20-01029-SLM          Doc 5      Filed 02/24/20 Entered 02/24/20 10:38:50    Desc Main
                                        Document      Page 1 of 5



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)


 By: Susan Fagan-Rodriguez, Esq (ID#042141989)
 RODRIGUEZ LAW GROUP, LLC
 14 Elm Street
 Morristown, NJ 07960
 Ph: (973) 998-7973
 Fax: (973) 998-7974                                     Chapter 13 Proceeding
 Attorneys for Defendant, Tower DBW REO VI,
 LLC


 In Re:                                                  Case No.: 20-10126 (SLM)
            ANNIE L. EVANS
                                                         Judge: SLM
                           Debtor.


 ANNIE L. EVANS,

                           Plaintiff,                    Adversary Proceeding No: 20-01029 (SLM)
 v.
                                                         ANSWER AND AFFIRMATIVE DEFENSES
 TOWER DBW REO VI, LLC,                                  BY TOWER DBW REO VI, LLC

                           Defendant.


       The Defendant, Tower DBW REO VI, LLC (“Tower”) with an address 10 Park Place,

Morristown, NJ 07960, by and through its attorneys, hereby answers the above-captioned

Adversary Complaint as follows:

                                               PARTIES

       1. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 1 of the complaint, and leaves Plaintiff to her proofs.
  Case 20-01029-SLM        Doc 5    Filed 02/24/20 Entered 02/24/20 10:38:50          Desc Main
                                    Document      Page 2 of 5



       2. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 2 of the complaint, and leaves Plaintiff to her proofs.

       3. Tower admits to the allegations contained in ¶ 3 of the complaint.

                                 JURISDICTION AND VENUE

       4. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 4 of the complaint as it calls for a legal conclusion, and leaves Plaintiff to her proofs.

       5. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 5 of the complaint as it calls for a legal conclusion, and leaves Plaintiff to her proofs.

       6. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 6 of the complaint as it calls for a legal conclusion, and leaves Plaintiff to her proofs.

       7. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 7 of the complaint as it calls for a legal conclusion, and leaves Plaintiff to her proofs.

                            FACTS COMMON TO ALL COUNTS

       8. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 8 of the complaint, and leaves Plaintiff to her proofs.

       9. Tower admits the allegations set forth in ¶ 9 of the complaint.

       10. Tower admits the allegations set forth in ¶ 10 of the complaint.

       11. Tower admits the allegations set forth in ¶ 11 of the complaint.

       12. Tower admits the allegations set forth in ¶ 12 of the complaint.

       13. Tower admits the allegations set forth in ¶ 13 of the complaint.


                                                 2
  Case 20-01029-SLM        Doc 5   Filed 02/24/20 Entered 02/24/20 10:38:50        Desc Main
                                   Document      Page 3 of 5



       14. Tower denies the allegations set forth in ¶ 14 of the complaint since at the Tax Sale

the subject premises were sold to Defendant’s predecessor subject to the right of redemption.

       15. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 15 of the complaint, and leaves Plaintiff to her proofs. Although, Defendant denies that

the subject property has a fair market valuation of $300,000.

                                           COUNT I

       16.   Tower lacks sufficient knowledge to either admit or deny the allegations

contained in ¶ 16 of the complaint, but leaves Plaintiff to his proofs.

       17. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 17 of the complaint, and leaves Plaintiff to her proofs.

       18. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 18 of the complaint, and leaves Plaintiff to her proofs.

       19. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 19 of the complaint, and leaves Plaintiff to her proofs.

       20. Tower denies the allegations set forth in ¶ 20 of the complaint.

       21. Tower denies the allegations contained in ¶ 21 of the complaint as it calls for a

legal conclusion, and leaves Plaintiff to her proofs.




                                                3
  Case 20-01029-SLM         Doc 5   Filed 02/24/20 Entered 02/24/20 10:38:50         Desc Main
                                    Document      Page 4 of 5




WHEREFORE, Defendant, TOWER DBW REO VI, LLC, demands judgment on Count I of

the Complaint for the following:

              a. Dismissing the Adversary Proceeding Complaint;

              b. For such other and further relief as the Court deems just.

                                           COUNT II

       22. Tower repeats and re-alleges its responses to paragraphs 1-21 of the complaint as if

fully set forth herein at length.

       23. Tower denies the allegations set forth in ¶ 23 of the complaint.

       24. Tower lacks sufficient knowledge to either admit or deny the allegations contained

in ¶ 24 of the complaint, and leaves Plaintiff to her proofs

       25. Tower denies the allegations set forth in ¶ 25 of the complaint as it calls for a legal

conclusion, and leaves Plaintiff to her proofs.

       WHEREFORE, Defendant, TOWER DBW REO VI, LLC, demands judgment on Count

II of the Complaint for the following:

              a. Dismissing the Adversary Proceeding Complaint;

              b. For such other and further relief as the Court deems just.




                                                  4
Case 20-01029-SLM      Doc 5   Filed 02/24/20 Entered 02/24/20 10:38:50      Desc Main
                               Document      Page 5 of 5


                           AFFIRMATIVE DEFENSES



                            FIRST SEPARATE DEFENSE

   The Complaint is barred by a failure to state a claim upon which relief can be granted.

                           SECOND SEPARATE DEFENSE

   The Complaint is barred by the Rooker-Feldman Doctrine.

                            THIRD SEPARATE DEFENSE

   The Complaint is barred by N.J.S.A. 54:5-87.

                           FOURTH SEPARATE DEFENSE

   The Complaint is barred by estoppel.

                            FIFTH SEPARATE DEFENSE

   The relief sought in the complaint is barred by lack of jurisdiction.

                            SIXTH SEPARATE DEFENSE

   The Complaint is barred by the Plaintiff’s lack of standing.




                                                RODRIGUEZ LAW GROUP, LLC
                                                Attorneys for Defendant,
                                                Tower DBW REO VI, LLC



                                        By: /s/ Susan B. Fagan-Rodriguez
                                            Susan B. Fagan-Rodriguez, Esq.




                                            5
